Citation Nr: 0729356	
Decision Date: 09/19/07    Archive Date: 10/01/07

DOCKET NO.  04-33 078	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, 
type II.

2.  Entitlement to service connection for tendonitis of the 
left and right elbows. 

3.  Entitlement to service connection for arthritis and 
tendonitis of the legs. 

4.  Entitlement to service connection for arthritis and 
tendonitis of the feet. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. Rose, Counsel 


INTRODUCTION

The veteran had active military service from June 1973 to 
October 1973 and September 1987 to December 2001, along with 
over 12 years of National Guard service.    

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

A remand is required in this case.  A VA examination report 
dated in April 2004 indicated that the veteran was receiving 
treatment at VAMC in Chattanooga.  The physician commented on 
these records in the report.  Further, in his substantive 
appeal, the veteran identified a VA physician in Chattanooga, 
who had commented on the nature of his disabilities.  Medical 
records reflecting treatment at the VAMC in Chattanooga are 
not included in the claims folder.  

Accordingly, the case is REMANDED for the following action:

1.  After securing any necessary releases 
from the veteran, the RO should obtain the 
veteran's medical records from the VAMC in 
Chattanooga, Tennessee (from December 2001 
to present).  

If records cannot be obtained from this 
source, and there is no affirmative 
evidence that they do not exist, inform 
the veteran of the records that could not 
be obtained, including what efforts were 
made to obtain them.

2.  Upon completion of the above requested 
development, the RO should readjudicate 
the veteran's service connection claims 
taking into account the newly obtained 
medical evidence.  All applicable laws and 
regulations should be considered.  If any 
of the benefits sought on appeal remain 
denied, the veteran should be provided 
with a supplemental statement of the case 
and given the opportunity to respond.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



